RESPONSE TO AMENDMENT
This communication is responsive to the amendment filed 23-November-2020 with respect to application 16/553,539 filed 28-August-2019.  
Applicant has amended claims 2, 10 and 17, and has cancelled claims 5, 9, 12 and 18.
Claims 1-4, 6-8, 10, 11, 13-17, 19 and 20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Objection is made to claims 10 and 17 because of the following informalities:  
 Claim 10 as amended, recites: “…..beacons from a tag paired with a high-priority object is detected….” [line 8] is more properly “are detected”, the beacons being detected.  Similarly “…..beacons from a tag paired with a low-priority object is detected….” [line 9] should be “are detected. The limitation: “wherein the indication is provided as graphical representation…..” [line 13-14] is missing the article “a”.
Claim 17 recites the same informalities as for claim 10.
Appropriate correction is required.

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 USC §112(b):



Claims 1-4, 6-8, 10, 11, 13-17, 19 and 20 are rejected under 35 USC §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1: The term "high frequency" [line 6] is a relative term which renders the claim indefinite.  The term value or range is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim and specification provided no context to interpret the meaning of a high frequency in an absolute sense.  (Note: frequency has been interpreted to mean the frequency or period/interval at which beacons are sent, based on context and use in the specification, rather than the frequency of the beacon signal itself.)
Regarding claims 10 and 17: These claims, as amended, also recite the relative term “high frequency” and are rejected on the same basis and analysis as for claim 1.
Claims 2-4, 6-8, 11, 13-16, 19 and 20 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 8, 10, 11, 13-15, 17, 19 and 20 are rejected under 35 USC §103(a) as unpatentable over Rabb et al. (United States Patent Application Publication # US 2017/0323123 A1), hereinafter Rabb in view of Hillier United States Patent Application Publication # US 2016/0025837 A1), and Ramaswamy et al. (United States Patent Application Publication # US 2009/0070797 A1), hereinafter Ramaswamy.
Consider claim 1:    A system for tracking a tagged object using a thermostat, Rabb discloses a method and system for monitoring the location of tagged moveable objects (102), and further comprising one or more portable wireless devices (104), intermediate devices (106) and a central device (108), and where an intermediate device may be a thermostat [Title; Abstract; Fig. 1; Para. 0006, 0017-0018] the system comprising:
a controller comprising a display, wherein the controller is comprised in the thermostat and is configured to receive a scan request; wherein an intermediate device (such as the thermostat) comprises a processor (206) (controller), communication interface (210) and user interface (212), and where the user interface may comprise a display [Fig. 2, 6A (step 602); Para. 0029-0030, 0032, 0037, 0066], and also that at least the central device is configured to receive a user request to locate (scan for) a tag, which may be transmitted to (received by) the intermediate device [Para. 0022, 0028];
a tag coupled to an object, the tag configured to transmit a beacon, one or more low-energy tags attached to moveable items, and particularly that the tag may be a portable radio beacon, configured to wirelessly transmit data [Para. wherein a tag paired with a high-priority object transmits beacons at a high-frequency, wherein a tag paired with a low-priority object transmits beacons at a lower frequency than the tag for the high-priority object; and
one or more sensors configured to detect the beacon and transmit data associated with the tag to the controller, the one or more portable wireless devices (104) and the intermediate devices equipped with environmental sensors (204) and communication interfaces (210) and configured to receive tag identification information and receive or determine distance location to one or more tags [Fig. 1-2; Para. 0020, 0023-0024] and where the intermediary device may receive tag information, directly from the tag or from a or from a portable wireless device, and may relay the information to the central device [Para. 0025-0026], wherein each of the one or more sensors are located in one or more zones of a structure; and further that information received  and displayed may include a room (zone) of a house (structure) in which the tag is located [Para. 0037]; 
wherein the display is configured to present a graphical representation of a location of at least one tag, 
wherein the scan request includes at least one tag ID.
Rabb does not disclose: (a) that the frequency (period or interval) at which a tag emits a beacon signal is based on importance or priority of the object to which it is associated. Rabb discloses that an intermediary device (including a thermostat) or central device may comprise a user interface (212, 410) comprising a display (408), and to display at least a tag identification and 
Hillier discloses an analogous positioning system and method in which locations of objects may be determined and tracked based on beacon transmissions [Title; Abstract; Fig. 1-4; Para. 0001, 0010] and specifically: (a) that the a beacon associated with a high priority (importance) object (exemplary fire escape) may have a higher frequency of reporting [than beacons of lower priority objects] [Para. 0062], and also: (b) a display (24), and a mapping application (22), wherein the location of objects may be displayed graphically on a map image [Fig. 2; Para. 0048, 0049].
Rabb also discloses that the intermediary and/or central devices may be configured to receive a user request to locate a tag [Para. 0028, 0037, 0059], and that tag ID information is collected for discovered tags, but does not specifically disclose: (c) that a requested tag or associated object is requested using the tag ID.  This feature was also known in the prior art, and for example:
Ramaswamy discloses analogous methods and systems for monitoring multipurpose personal portable meters (MPPM) within a geographic area [Fig. 1; Para. 0002, 0041, 0045], and particularly: (b) that device location can be determined by communicating with a tag (250) associated with the device, and also that a base unit may specify a particular tag identifier each time that 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (a) operate beacons associated with higher priority or importance objects with a higher reporting frequency, and (b) display locations of object graphically on a map image as taught by Hillier, and also to: (c) use the tag identifier of a tag associated with an object in order to request status and/or location of the particular tag or object as taught by Ramaswamy, and applied to an object location system and method as taught by Rabb, where: (a) increasing of beacon reporting frequency for a higher priority objects reduces latency providing more accurate and up-to-date location information, (b) use of graphical display overlaid on a map is and intuitive and easily understood means of representing relative location, and is also language independent, and where: (c) a tag ID uniquely identifies the tag, and by proxy the object to which it is attached.
Consider claim 2 and as applied to claim 1:    The system of claim 1, further comprising a server operably coupled to the thermostat, the server configured to exchange data associated with the tag between the thermostat and one or more computing devices. Rabb also discloses that the location monitoring system may be part of a sensor network (308) implemented in a smart-home environment, the sensor network comprising one or more intelligent (computing) devices including smart thermostats, smart hazard detection units and network interface units (302, 304), a controller (308) (which may include the central device (108)), and remote 
Consider claim 3 and as applied to claim 2:    The system of claim 2, wherein the data comprises a tag ID and location information of the tag; Rabb discloses that tag related data may include distance or distance related information, position information (based on triangulation measurements, identification data, address data, and user-defined data [Para. 0020, 0037].
Consider claim 4 and as applied to claim 3:    The system of claim 3, wherein the one or more computing devices are configured to transmit the scan request to the thermostat. 
Rabb discloses that that a (scan) request may be received from a user by a central device (108) communicated from the central device [Fig. 6 (step 602); Para. 0022, 0066], that the central device may be a part of a controller (308) within a network, and where the controller and/or remote systems may be implemented, at least in part, using central servers or cloud based computing systems (see analysis for claim 2 supra) [Fig. 3; Para. 0041-0044], and that users may remotely control network smart devices (including a central device or smart thermostat) [Para. 0050] but does not explicitly disclose that these features are present in the same embodiment.  
It would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to do so, however, in order that a user might 
Consider claim 7 and as applied to claim 1:    The system of claim 1, wherein the one or more sensors are Bluetooth Low Energy sensors. Rabb specifically discloses application of Bluetooth low-energy tags and protocol [Para. 0006, 0020].
Consider claim 8 and as applied to claim 1:    The system of claim 1, wherein the scan request includes a request for a location of at least one tag; [Para. 0028, 0037, 0059].
Consider claim 10:    A method for tracking tagged objects using a thermostat, Rabb discloses a method and system for monitoring the location of tagged moveable objects (102), and further comprising one or more portable wireless devices (104), intermediate devices (106) and a central device (108), and where an intermediate device may be a thermostat [Title; Abstract; Fig. 1; Para. 0006, 0017-0018], the method comprising:
receiving, via a controller, a scan request, wherein the controller is comprised in a thermostat; wherein an intermediate device (such as the thermostat) comprises a processor (206) (controller), communication interface (210) and user interface (212), and where the user interface may comprise a display [Fig. 2, 6A (step 602); Para. 0029-0030, 0032, 0037, 0066], and also that at least the central device is configured to receive a user request to locate (scan 
switching, responsive to the scan request, one or more sensors coupled to the controller to a scan mode, wherein each sensor of the one or more sensors are located in a zone; the intermediate device (and/or portable device/sensors, in response to the first advertisement, transmitting (turning on) a second advertisement, requesting a response from a tag (step 604) [Fig. 6A; 0067];
detecting a beacon from a tag paired with an object, one or more low-energy tags attached to moveable items, and particularly that the tag may be a portable radio beacon, configured to wirelessly transmit data, the response received by a portable device, intermediate device or other sensor (step 606) [Fig. 6A; Para. 0018, 0068-0069]; wherein the tag is located in a zone; and further that information received  and displayed may include a room (zone) of a house (structure) in which the tag is located [Para. 0037]; wherein beacons from a tag paired with a high-priority object is detected at a high frequency, wherein beacons from a tag paired with a low-priority object is detected at a lower frequency than the tag for the high-priority object;
transmitting an indication of the location of the tag paired with the object based at least in part on the detection;  (step 608, 610) [Fig. 2, 4, 6A; Para. 0037, 0059, 0070-0071]; and
displaying the indication on a display device; Para. 0037, 0059];
wherein the indication is provided as graphical representation of the location of the tag with the paired object,
wherein the scan request includes at least one tag ID.
Rabb does not disclose: (a) that the frequency (period or interval) at which a tag emits a beacon signal is based on importance or priority of the object to which it is associated. Rabb discloses that an intermediary device (including a thermostat) or central device may comprise a user interface (212, 410) comprising a display (408), and to display at least a tag identification and location [Fig. 2, 4; Para. 0037, 0059], but does not disclose: (b) that the tag ID and location are displayed in a graphical form. These features were all known in the prior art, however, and for example:
Hillier discloses an analogous positioning system and method in which locations of objects may be determined and tracked based on beacon transmissions [Title; Abstract; Fig. 1-4; Para. 0001, 0010] and specifically: (a) that the a beacon associated with a high priority (importance) object (exemplary fire escape) may have a higher frequency of reporting [than beacons of lower priority objects] [Para. 0062], and also: (b) a display (24), and a mapping application (22), wherein the location of objects may be displayed graphically on a map image [Fig. 2; Para. 0048, 0049].
Rabb also discloses that the intermediary and/or central devices may be configured to receive a user request to locate a tag [Para. 0028, 0037, 0059], and that tag ID information is collected for discovered tags, but does not specifically disclose: (c) that a requested tag or associated object is 
Ramaswamy discloses analogous methods and systems for monitoring multipurpose personal portable meters (MPPM) within a geographic area [Fig. 1; Para. 0002, 0041, 0045], and particularly: (b) that device location can be determined by communicating with a tag (250) associated with the device, and also that a base unit may specify a particular tag identifier each time that status information is requested for a particular device [Para. 0121, 0129-0131 (particularly Para. 0130)].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (a) operate beacons associated with higher priority or importance objects with a higher reporting frequency, and (b) display locations of object graphically on a map image as taught by Hillier, and also to: (c) use the tag identifier of a tag associated with an object in order to request status and/or location of the particular tag or object as taught by Ramaswamy, and applied to an object location system and method as taught by Rabb, where: (a) increasing of beacon reporting frequency for a higher priority objects reduces latency providing more accurate and up-to-date location information, (b) use of graphical display overlaid on a map is and intuitive and easily understood means of representing relative location, and is also language independent, and where: (c) a tag ID uniquely identifies the tag, and by proxy the object to which it is attached.
Consider claim 11 and as applied to claim 10:    The method of claim 10, wherein the indication is presented on the display device of the thermostat.  Rabb discloses that an intermediary device (such as a thermostat) may have a user interface (212) which may comprise a display, and which may display tag related information [Fig. 2; Para. 0037].
Consider claim 13 and as applied to claim 10:    The method of claim 10, wherein the one or more sensors are Bluetooth Low Energy sensors. Rabb specifically discloses application of Bluetooth low-energy tags and protocol [Para. 0006, 0020].
Consider claim 14 and as applied to claim 10:    The method of claim 10, wherein the scan request is input from at least one of a web client, mobile application, or the thermostat. Rabb discloses that an intermediate device (such as a thermostat) may have a user interface (212) and which may comprise an input device such as a keyboard for making a request for finding a tag [Fig. 2; Para. 0037], See also the citations and analysis for claim 2 supra [Fig. 3; Para. 0041-0044].
Consider claim 15 and as applied to claim 10:    The method of claim 10, wherein the scan request requests a location of at least one tag. [Para. 0028, 0037, 0059].
Consider claim 17:    A thermostat, Rabb discloses a method and system for monitoring the location of tagged moveable objects (102), and further comprising one or more portable wireless devices (104), intermediate devices (106) and a comprising:
an interface to communicate with one or more sensors; 
a display configured to display an indication on a display device; and 
a controller, wherein an intermediate device (such as the thermostat) comprises a processor (206) (controller), communication interface (210) and user interface (212), and where the user interface may comprise a display [Fig. 2, 6A (step 602); Para. 0029-0030, 0032, 0037, 0066], the thermostat (intermediate device) able to detect and obtain information relating to proximate tags and tagged objects (a sensor), and to communicate with the one or more portable wireless devises which also detect and obtain tag information (sensors) [Fig. 1-2; 0024-0025]; configured to;
receive a scan request, wherein the controller is comprised in a thermostat; that at least the central device is configured to receive a user request to locate (scan for) a tag, which may be transmitted to (received by) the intermediate device [Fig. 6A (step 602); Para. 0022, 0028, 0066],
switch, responsive to the scan request, one or more sensors coupled to the controller to a scan mode, wherein each sensor of the one or more sensors are located in a zone; the intermediate device (and/or portable device/sensors, in response to the first advertisement, transmitting (turning on) a second advertisement, requesting a response from a tag (step 604) [Fig. 6A; 0067];
detect a beacon from a tag paired with an object, wherein the tag is located in a zone; one or more low-energy tags attached to moveable items, and particularly that the tag may be a portable radio beacon, configured to wirelessly transmit data, the response received by a portable device, intermediate device or other sensor (step 606) [Fig. 6A; Para. 0018, 0068-0069]; wherein the tag is located in a zone; and further that information received  and displayed may include a room (zone) of a house (structure) in which the tag is located [Para. 0037]; wherein beacons from a tag paired with a high-priority object is detected at a high frequency, wherein beacons from a tag paired with a low-priority object is detected at a lower frequency than the tag for the high-priority object;
transmit an indication of the location of the tag paired with the object based at least in part on the detection; (step 608, 610) [Fig. 2, 4, 6A; Para. 0037, 0059, 0070-0071]; wherein the indication is provided as graphical representation of the location of the tag with the paired object,
wherein the scan request includes at least one tag ID.
Rabb does not disclose: (a) that the frequency (period or interval) at which a tag emits a beacon signal is based on importance or priority of the object to which it is associated. Rabb discloses that an intermediary device (including a thermostat) or central device may comprise a user interface (212, 410) comprising a display (408), and to display at least a tag identification and location [Fig. 2, 4; Para. 0037, 0059], but does not disclose: (b) that the tag ID 
Hillier discloses an analogous positioning system and method in which locations of objects may be determined and tracked based on beacon transmissions [Title; Abstract; Fig. 1-4; Para. 0001, 0010] and specifically: (a) that the a beacon associated with a high priority (importance) object (exemplary fire escape) may have a higher frequency of reporting [than beacons of lower priority objects] [Para. 0062], and also: (b) a display (24), and a mapping application (22), wherein the location of objects may be displayed graphically on a map image [Fig. 2; Para. 0048, 0049].
Rabb also discloses that the intermediary and/or central devices may be configured to receive a user request to locate a tag [Para. 0028, 0037, 0059], and that tag ID information is collected for discovered tags, but does not specifically disclose: (c) that a requested tag or associated object is requested using the tag ID.  This feature was also known in the prior art, and for example:
Ramaswamy discloses analogous methods and systems for monitoring multipurpose personal portable meters (MPPM) within a geographic area [Fig. 1; Para. 0002, 0041, 0045], and particularly: (b) that device location can be determined by communicating with a tag (250) associated with the device, and also that a base unit may specify a particular tag identifier each time that status information is requested for a particular device [Para. 0121, 0129-0131 (particularly Para. 0130)].

Consider claim 19 and as applied to claim 17:    The thermostat of claim 17, wherein the controller is further configured to transmit data to a server, wherein the data comprises a tag ID and location information of the tag. Rabb also discloses that the location monitoring system may be part of a sensor network (308) implemented in a smart-home environment, the sensor network comprising a controller (308) (which may include the central device (108)), and remote systems (310) in communication (operatively coupled) through a network (306), and where the controller and/or remote systems may be implemented, at least in part, using central servers or cloud based computing systems  [Fig. 3; Para. 0041-0044], and also that tag related data may include distance or distance 
Consider claim 20 and as applied to claim 17:    The thermostat of claim 17, wherein the scan request is input from at least one of a web client, mobile application, or the thermostat. Rabb discloses that an intermediate device (such as a thermostat) may have a user interface (212) and which may comprise an input device such as a keyboard for making a request for finding a tag [Fig. 2; Para. 0037], See also the citations and analysis for claim 2 and 4 supra [Fig. 3; Para. 0041-0044].

Claim 6 is rejected under 35 USC §103 as unpatentable over Rabb et al. (United States Patent Application Publication # US 2017/0323123 A1), hereinafter Rabb, Hillier United States Patent Application Publication # US 2016/0025837 A1), and Ramaswamy et al. (United States Patent Application Publication # US 2009/0070797 A1), hereinafter Ramaswamy, further in view Foster et al. (United States Patent Application Publication # US 2017/0228935 A1), hereinafter Foster.
Consider claim 6 and as applied to claim 1:    The system of claim 1, wherein the display is configured to present a graphical representation of objects coupled to the at least one tag.  Rabb discloses that an intermediary device (including a thermostat) or central device may comprise a user interface (212, 410) comprising a display (408), and to display at least a tag identification and location 
Hillier discloses a display (24), and a mapping application (22), wherein the location of objects may be displayed graphically on a map image [Fig. 2; Para. 0048, 0049], but does not disclose a graphical representation of the associated object.  Such display was well known in analogous art, and for example:
Foster discloses an augmented reality system and method, in which tagged object locations may be determined based on transmitted beacons, including such objects as a thermostat, may be displayed [Title; Abstract; Fig. 1-3; Para. 0003, 0006, 0040-0041], and specifically that a virtual (graphical) representation of a physical object may be displayed in a graphical orientation with other such objects [Fig. 4-5, 7; Para. 0091-0094].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to display a graphical representation of a space, with graphical representations of detected objects within that space, placed virtually according to their relative detected locations as taught by Foster and applied to a display of located objects in an object location system and method as taught by Rabb, as an intuitive and easily understood and interpreted location display according to well-known principles for augmented and virtual reality display.

Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection under 35 USC §112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 23-November-2020 have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to the rejection of claims 1, 10 and 17 under 35 USC §102 as anticipated by Rabb (US 2017/0323123 A1), [Remarks: page 7]:
Regarding claim 1: Applicant’s arguments have been considered, but are rendered moot based on a new rejection of the claim under 35 USC §103(a) over Rabb in view of Hillier (US 2016/0025837 A1), and Ramaswamy (US 2009/0070797 A1), the new rejection necessitated by an amendment to the claim.
Regarding claims 10 and 17: These claims have been amended in similar fashion as for claim 1, and that same argument for allowability is presented.  These claims are now also rejected under 35 USC §103(a) over Rabb in view of Hillier and Ramaswamy.
Consider Applicant’s remarks with respect to the rejection of dependent claims 2, 3, 7, 8, 11, 13-15, 19 and 20 under 35 USC §102 as anticipated by Rabb [Remarks: page 7]: No specific or additional arguments have been made with respect to these claims, and allowability asserted based on the alleged allowability of 
Consider Applicant’s remarks with respect to the rejection of dependent claim 4 under 35 USC §103 as anticipated by Rabb [Remarks: page 7]: No specific or additional arguments have been made with respect to this claim, and allowability asserted based on the alleged allowability of base claim 1.  This claim is now rejected 35 USC §103(a) over Rabb in view of Hillier and Ramaswamy, based on the new rejection of the base claim, and on the particular citations and analysis presented in this Office action.
Consider Applicant’s remarks with respect to the rejection of dependent claim 6 under 35 USC §103 as anticipated by Rabb in view of Foster (US 2017/0228935 A1) [Remarks: page 7]: No specific or additional arguments have been made with respect to this claim, and allowability asserted based on the alleged allowability of base claim 1.  This claim is now rejected 35 USC §103(a) over Rabb in view of Hillier, Ramaswamy and Foster, based on the new rejection of the base claim, and on the particular citations and analysis presented in this Office action.
Remarks with respect to claims 5, 9, 12 and 18 are moot: These claims have been cancelled by the Applicant.
Claim 16 would be allowable if presented in independent form and rewritten to overcome rejections under 35 USC §112(b) and objections for informalities presented in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Shiobara et al. (U.S. Patent Application Publication # US 2020/0136678 A1) disclosing an information processing apparatus, control method and program,
Demmer et al. (U.S. Patent Application Publication # US 2018/0243568 A1) disclosing the facilitation of urgency modulated beaconing rates for medical devices.
Lauria et al. (U.S. Patent Application Publication # US 2017/0053505 A1) disclosing a system for and method of enhancing the reading and tracking of RFID tags.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/STEPHEN R BURGDORF/  Examiner, Art Unit 2684